                 Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 1 of 13 PageID #:6178
ILND 245C (Rev. 03/12/2020) Amended Judgment in a Criminal Case                                                    (Note: Identify Changes with Asterisks (*))
Sheet 1



                                  UNITED STATES DISTRICT COURT
                                                             Northern District of Illinois
 UNITED STATES OF AMERICA                                                         AMENDED JUDGMENT IN A CRIMINAL CASE
           v.
 PHILLIP KING                                                                     Case Number:       1:05-CR-00472(15)
                                                                                  USM Number:        31880-112
 Date of Original Judgment: 3/19/2009
                                                                                  Jonathan Feldman
 (Or Date of Last Amended Judgment)
                                                                                  Defendant’s Attorney
 Reason for Amendment:
 տ Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                տ Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
 տ Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                      3583(e))
     P. 35(b))                                                                    ‫܈‬    Modification of Imposed Term of Imprisonment for Extraordinary
 տ Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                 and Compelling Reasons (18 U.S.C. § 3582(c)(1))

 տ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)              տ Modification of Imposed Term of Imprisonment for Retroactive
                                                                                       Amendment(s) to the Sentencing Guidelines (18 U.S.C. §
 ‫ ܆‬Modification of Imposed Term of Imprisonment Pursuant to Section                    3582(c)(2))
     404 of the First Step Act
                                                                                  տ Direct Motion to District Court Pursuant տ 28 U.S.C. § 2255
                                                                                    or տ 18 U.S.C. § 3559(c)(7)
                                                                                  տ Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
  ‫ ܈‬pleaded guilty to count(s) 1 of Indictment.
  տ pleaded nolo contendere to count(s)          which was accepted by the court.
  տ was found guilty on count(s)         after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                       Offense Ended                   Count
 21 U.S.C. Sec. 846    Conspiracy to possess with intent to distribute a controlled substance              5/26/2005                       1




The defendant is sentenced as provided in pages 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
Other than the amendments or modifications stated in this judgment, the judgment previously entered shall stand. (See attachments)
  տ The defendant has been found not guilty on count(s)
  ‫ ܈‬Count(s) any remaining counts are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                          November 16, 2020
                                                                                           ate of Impo
                                                                                          Date      p sitio of Judgment
                                                                                                  Imposition

                                                                                           ___
                                                                                            ______________
                                                                                                    __
                                                                                          _____________________________________________
                                                                                           i t
                                                                                          Signature off JJudge
                                                                                                           d

                                                                                          Sara L. Ellis , United States District Judge
                                                                                          Name and Title of Judge

                                                                                          11/16/20
                                                                                          Date
                 Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 2 of 13 PageID #:6179
ILND 245C (Rev. 03/12/2020) Amended Judgment in a Criminal Case                                             (Note: Identify Changes with Asterisks (*))
Sheet 2 – Imprisonment                                                                                                         Judgment – Page 2 of 2
DEFENDANT: PHILLIP KING
CASE NUMBER: 1:05-CR-00472(15)
                                                                  IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served as to count 1. All other aspects of his criminal conviction and sentence remain unmodified.

  տ      The court makes the following recommendations to the Bureau of Prisons:

  տ      The defendant is remanded to the custody of the United States Marshal.

  տ      The defendant shall surrender to the United States Marshal for this district:

            տ      at         on

       տ      as notified by the United States Marshal.

       տ      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            տ      before 2:00 pm on

            տ      as notified by the United States Marshal.

            տ      as notified by the Probation or Pretrial Services Office.




                                                                    RETURN

I have executed this judgment as follows: _____________________________________________________________________________
_______________________________________________________________________________________________________________
_______________________________________________________________________________________________________________

Defendant delivered on ___________ to ________________________ at_____________________________, with a certified copy of this
judgment.


                                                                                   __________________________________________
                                                                                   UNITED STATES MARSHAL


                                                                               By ___________________________________________
                                                                               DEPUTY UNITED STATES MARSHAL
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 3 of 13 PageID #:6180
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 4 of 13 PageID #:6181
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 5 of 13 PageID #:6182
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 6 of 13 PageID #:6183
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 7 of 13 PageID #:6184
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 8 of 13 PageID #:6185
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 9 of 13 PageID #:6186
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 10 of 13 PageID #:6187
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 11 of 13 PageID #:6188
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 12 of 13 PageID #:6189
Case: 1:05-cr-00472 Document #: 893 Filed: 11/16/20 Page 13 of 13 PageID #:6190
